Citation Nr: 0303868	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-40 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952 and from January 1955 to January 1972.  He served in 
Vietnam from June 1966 to June 1967 and from July 1971 to 
July 1972.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied service 
connection for the cause of the veteran's death based on 
exposure to agent orange.  In an October 1997 decision, the 
Board determined that a December 1988 Board decision denying 
service connection for the cause of the veteran's death was 
final and that new and material evidence had not been 
submitted to reopen the claim for service connection for the 
cause of his death, and denied the claim for service 
connection for the cause of the veteran's death based on 
exposure to agent orange as not well grounded.

The appellant appealed the October 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
She also appointed Michael E. Wildhaber, attorney, to 
represent her before the Court.  In a November 1998 order, 
the Court granted a joint motion from the parties to vacate 
the October 1997 Board decision, determining that there was 
no new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death, and remanded 
the case for readjudication of that issue.  The November 1998 
Court order also dismissed the issue of entitlement to 
service connection for the cause of the veteran's death based 
on exposure to agent orange.

In a January 1999 letter, the Board asked the veteran's 
attorney whether he would represent the appellant before VA 
and notified him of the appellant's right to submit 
additional evidence and/or argument.  Subsequently, the 
attorney submitted authorization to represent the appellant 
before VA and additional argument and evidence.  In a May 
1999 decision, the Board determined there was new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death and remanded the case to 
the RO for a de novo consideration of the issue shown on the 
first page of this decision.  

RO rating decisions in 2001 denied service connection for the 
cause of the veteran's death.  In a July 2002 letter, the 
Board notified the appellant and her attorney of the evidence 
needed to substantiate the claim for service connection for 
the cause of the veteran's death.  This letter notified them 
of the evidence the appellant needed to submit and what 
evidence VA would attempt to obtain.  In August 2002, the 
appellant's attorney notified the Board that there was no 
additional evidence to submit and requested appellate review 
of the claim.


FINDINGS OF FACT

1.  The veteran's death in April 1982 was caused by carcinoma 
of the gallbladder.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, rated zero percent.

3.  The veteran's death due to carcinoma of the gallbladder 
was related to cholethiasis/cholecystitis that had its onset 
in service.


CONCLUSIONS OF LAW

1.  Cholethiasis/cholecystitis was incurred in active 
service; carcinoma of the gallbladder was proximately due to 
or related to the service-connected 
cholethiasis/cholelcystitis.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.310 (2002).

2.  The veteran's death due to carcinoma of the gallbladder 
was caused by a disability incurred in active service.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The appellant and her attorney have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the appellant's attorney has been given the 
opportunity to submit written argument.  In a July 2002 
letter, the Board notified the appellant of the evidence 
needed to substantiate her claim.  This letter gave notice of 
what evidence she needed to submit and what evidence VA would 
try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to the 
appellant in the development of her claim as required by the 
VCAA or to give the attorney another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A.  Factual Background

The veteran had active service from July 1949 to September 
1952 and from January 1955 to January 1972.  He served in 
Vietnam from June 1966 to June 1967 and from July 1971 to 
July 1972.  The appellant is the veteran's widow.

A death certificate shows that the veteran's death in April 
1982 was caused by carcinoma of the gallbladder.  An autopsy 
was not performed.

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, rated zero percent.  
Service connection was not granted for any other of the 
veteran's disabilities during his lifetime.

Service medical records show that the veteran was seen for 
various complaints.  A report of his treatment in October 
1957 shows he had complaints of headache, recurrent fever, 
sore-throat, coughing with anterior chest pain, and malaise.  
The impression was subsiding flu.  A report of his treatment 
in April 1958 notes that he complained of the sudden onset of 
"feeling dizzy and sick".  The impression was vertigo of 
unknown cause.  A report of his treatment in November 1961 
notes his complaints of dull, mid-chest non-radiating pain 
for one year lasting one to 2 minutes and coming on at rest.  
No physical abnormalities were found.  

The service medical records reveal that the veteran was seen 
in April 1962 for repeated episodes of dizziness unrelated to 
any other diagnosis.  It was noted that the dizziness 
occurred suddenly.  A report of his treatment in August 1962 
notes that he was depressed, tired, upset, and thought that 
he was sick.  He was treated with multivitamins.  In January 
1965, he was seen for mucus in his stool.  A laboratory 
analysis of the mucus from stool at that time revealed occult 
blood.  A laboratory report dated in February 1965 notes that 
he had intermittent episodes of mucus and blood stools.  A 
barium enema was reportedly normal.  The veteran was 
hospitalized in October 1967 for evaluation of red blood 
cells found in his urine on an annual physical examination.  
He was cystoscoped and no pathology was found.  An 
intravenous pyelogram was essentially normal.  The 
impressions were transient microhematuria, and no pathology 
found.

At a periodic examination in service in May 1971 the veteran 
was noted to have occasional chest pains.  At the time of his 
medical examination for retirement from service in October 
1971, he complained of a vague pain in chest on awakening in 
the morning.  A genitourinary (GU) disorder was not found on 
examination.  Nor do the other service medical records show a 
GU disorder.

VA and private medical records show that the veteran was 
treated and evaluated for medical problems in the 1970's and 
1980's.  The more salient medical reports are discussed 
below.

A private medial report shows that the veteran was 
hospitalized from July to August 1978.  On August 3, he 
underwent cholecystectomy, common duct exploration with T-
tube drainage of common duct.  The surgeon removed several 
relatively large gallstones.  Biopsies of the gallbladder, 
gallbladder specimen, duct, and stones were taken.  The 
diagnoses were well differentiated adenocarcinoma of 
gallbladder with extension of duct, chronic fibrosing 
cholecystitis, and cholelithiasis.

On August 18, the veteran underwent oral cholecystogram (OCG) 
and UGI (upper gastrointestinal) studies.  The examination 
was a repeat dose and there was no specification of the 
gallbladder.  Assuming normal GI (gastrointestinal) 
absorption and liver functions, the examiner felt the 
findings were due to either cystic duct obstruction and/or 
gallbladder wall disease.  A GI series revealed no 
abnormality in the esophagus, stomach, duodenum or proximal 
jejunum.  The summary was abnormal OCG and normal UGI.  
Coronary was ruled out during this hospitalization.  

On August 20, the veteran underwent exploratory laparotomy; 
resection of tumor of common hepatic duct; 
choledochojejunostomy; implantation gallbladder fossa and 
hepatoduodenal ligament with Iodone-125 seeds; and insertion 
of U-tube bowel duct stent.  A biopsy of tissue from the 
gallbladder revealed metastatic adenocarcinoma and a biopsy 
of tissue from the liver showed infiltrating moderately well-
differentiated adenocarcinoma.  The diagnosis was carcinoma 
of the gallbladder with spread into the common bile duct 
causing obstructive jaundice.

A private medical report dated in January 1981, notes that 
the veteran had been seen in March 1974 for complaints of 
being fatigued and lightheaded.  A history of similar 
complaints in service and of a GU workup that was negative 
was noted.  Laboratory studies were essentially negative 
except for urinalysis that showed a trace of blood.  A chest 
X-ray was negative.

Statements from comrades of the veteran and relatives were 
received in the 1980's and 1990's.  Those statements are to 
the effect that the veteran had various undiagnosed 
complaints while in service, including fainting, nausea, 
chest pain, and problems with eating various foods.

Medical literature was received in the 1980's and 1990's.  
That literature is to the effect that symptoms and signs of 
chronic cholecystitis can be ill-defined and not unique to 
the gallbladder pathology, and that the etiology of the 
condition is similar to that of gallstones and develops 
insidiously.  The literature also notes that the frequent 
association of gallstones and cancer of the gallbladder has 
been accepted by many as indicating a causal relationship, 
and that many patients with cancer of the gallbladder have 
intermittent pain and dyspepsia similar to that seen in 
cholecystitis and cholelithiasis for several years.

A private medical report dated in September 1996, notes that 
the signatory, a medical doctor and oncologist, reviewed the 
available evidence in the veteran's case.  After review of 
the record, the doctor opined that based on sound medical 
principles it was plausible that the symptoms the veteran was 
experiencing in service, specifically chest discomfort, chest 
pain, and scapular pain, were the result of chronic 
cholecystitis that was first diagnosed in 1978.  The doctor 
opined that it was most probable that the chronic 
cholecystitis had been present prior to that time and 
specifically prior to his discharge from service in 1972.  It 
was reported that in established medical practice GI 
pathology such as gallbladder disease should be considered in 
the differential diagnosis of chest and shoulder pain.  The 
physician noted that chronic cholecystitis was a possible 
risk factor for cholangiocarcinoma that caused the veteran's 
death.

In a report dated in March 1999, the above noted medical 
doctor and oncologist elaborated on his prior report and 
noted that chronic cholecystitis was a possible risk factor 
for gallbladder carcinoma and cholangiocarcinoma.  The 
physician noted that the pathology report of August 3, 1981, 
revealed that the veteran had chronic cholecystitis with 
fibrosis, well differentiated adenocarcinoma of the 
gallbladder with common duct bile (cholangiocarcinoma) 
involvement, and cholelithiasis.  It was also reported that 
the veteran had several relatively large gallstones.  The 
doctor related that chronic inflammatory conditions and 
cholelithiasis could be considered factors in the 
pathogenesis of both gallbladder carcinoma and 
cholangiocarcinoma.  The doctor opined that the veteran's 
chronic cholecystitis/cholelithiasis as likely as not had its 
onset in service and lead to the development of his 
gallbladder carcinoma and cholangiocarcinoma.

B.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records do not show that the veteran had 
any gallbladder disorder, but those records indicate that he 
had symptoms that could have been related to a gallbladder 
condition.  The post-service medical records reveal that the 
veteran was found to have cholecystitis/cholelithiasis around 
1978 and that a private medical doctor has linked the 
cholecystitis/cholelithiasis to the veteran's symptoms in 
service.  There is no medical opinion in the record to refute 
the opinion of that physician.  Medical literature has also 
been received that supports the opinion of the physician, and 
statements from relatives and comrades of the veteran 
indicate that the veteran had various undiagnosed complaints 
in service that could have been related to a gallbladder 
condition.

After consideration of all the evidence, the Board finds that 
the veteran supports granting service connection for the 
veteran's cholecystitis/cholelithiasis based on medical 
evidence linking this condition first found after service to 
medical symptoms in service.  38 C.F.R. § 3.303(d).  

The physician/oncologist who reviewed the veteran's medical 
history and opined that the cholecystitis/cholelithiasis had 
its onset in service also opined that this condition as 
likely as not lead to the development of the veteran's 
gallbladder cancer that caused his death.  The medical 
literature received is consistent with this opinion.  Hence, 
the Board finds that the preponderance of the evidence is to 
the effect that the veteran's gallbladder cancer was 
proximately due to or the result of the 
cholecystitis/cholelithiasis, which, in turn, was at least as 
likely as not incurred in service.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

